Name: Commission Regulation (EEC) No 2785/82 of 19 October 1982 amending and supplementing Regulation (EEC) No 2295/82 as regards cotton yarns (category 1) originating in Turkeyd
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 82 Official Journal of the European Communities No L 294/9 COMMISSION REGULATION (EEC) No 2785/82 of 19 October 1982 amending and supplementing Regulation (EEC) No 2295/82 as regards cotton yarns (category 1 ) originating in Turkey Whereas it is necessary to add to the list of exporters, associations mentioned in this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation, Whereas, Commission Regulation (EEC) No 2819/79 (2), as last amended by Regulation (EEC) No 3357/81 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in cotton yarns ; Article 1 (2) of Regulation (EEC) No 2295/82 (4) is replaced by the following text : 'The said export advice note shall be issued by the Istanbul , Izmir, Cukurova and Antalya cotton yarn Exporters Associations .' Article 2 This Regulation shall enter into force on the day its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2 . 1982, p . 1 . (2) OJ No L 320 , 15 . 12 . 1979 , p . 9 . (3) OJ No L 339 , 26 . 11 . 1981 , p . 16 . 4) OJ No L 245, 20 . 8 . 1982, p . 25 .